Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This is in response to Applicant communication on 1/21/2020 with claims 1-12 are pending in the Application 
Claim Rejections - 35 USC § 102

2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that forms the basis for the rejections under this section made in this office action.
A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effect under this subsection of a national application published under section 122(b) only if the international application designating the United States was published under Article 21(2)(a) of such treaty in the English language; or

(2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that a patent shall not be deemed filed in the United States for the purposes of this subsection based on the filing of an international application filed under the treaty defined in section 351(a).


3.  	Claim 1-12 are rejected under 35 U.S.C. 102(b) (pre-AIA ) as being anticipated by Park (US 2008/0146233) thereafter Park 633.
	With regard to claim 1, Park 633 discloses (the abstract, Fig 1, Fig 3) a solid state imaging device comprising: 
a pixel region that is formed on a light incidence side of a substrate and to which a
plurality of pixels that include photoelectric conversion units is arranged ;(Fig 1, pixel array 10 Fig 3, pixel region 102 with a plurality of photodiode PD with two layers 103 and 104,

a peripheral circuit unit that is formed in a lower portion in a substrate depth direction of the pixel region and that includes an active element; ( Fig 3, peripheral unit with a plurality of active element (i.e. transistors  with gate electrodes ) and
a light shielding member that is formed between the pixel region and the peripheral circuit unit and that shields incidence of light, emitted from an active element, to the photoelectric conversion units.( Shown in Fig 3, light shielding members are metal lines  206A,206B,206C, 111a.111B,111C. para [0011] [0033],[0034] )
	With regard to claim 2, Park 633 discloses (the abstract, Fig 1, Fig 3) a solid state imaging device wherein the pixels are formed to include a photoelectric conversion unit ( Fig 3, Photodiode PD , para [0029] and a plurality of pixel transistors,( Fig 3, pixels transistor TX 107, para [0029])and 
an active element of the peripheral circuit unit is formed by one or both of a MOS transistor and a diode. (Shown in Fig 3 photodiode PD, MOS transistors with gate electrode 201. Para [0029], [0033])
With regard to claim 3, Park 633 discloses (the abstract, Fig 1, Fig 3) a solid state imaging device, wherein the substrate is configured by affixing a first semiconductor chip unit that includes a multilayer wiring layer and the pixel region with a second semiconductor chip unit that includes a multilayer wiring layer and the peripheral circuit unit, wherein the peripheral circuit includes a logic circuit, and
the first semiconductor chip unit and the second semiconductor chip unit are electrically connected by a connected conductor that penetrates the first semiconductor chip (para [0029], [0033], [0034], [0035])




    PNG
    media_image1.png
    597
    418
    media_image1.png
    Greyscale


PARK 233 DISCLOSURES

With regard to claim 4, Park 633 discloses (the abstract, Fig 1, Fig 3) a solid state imaging device, wherein the first semiconductor chip unit and the second semiconductor chip 
With regard to claim 5, Park 633 discloses (the abstract, Fig 1, Fig 3) a solid state imaging device wherein the light shielding member is formed by a reflection and dispersion member that reflects and disperses light.( Fig 3, wirings 111 and 206 disclosed by Park 633 is formed by metal therefore  they provide light reflection and dispersion, para [0032][,[0033]) 
Evidently, Park 633 also discloses (the abstract, Fig 1, Fig 3) an electronic apparatus comprising:
 a solid state imaging device ;( Fig 1, Fig 3, para [0003], [0029])
an optical system that guides incident light to photoelectric conversion units of the solid state imaging device;( microlens 114 and  color filter 112 , and layer 101,113,115 guide the incident light to the photo diode PD)
 and a signal processing circuit that processes an output signal of the solid state imaging device, wherein the solid state imaging device is configured by a solid state imaging device according to Claim 1.(See the rejection of claim 1)


4.  	Claims 1, 5, 8 are rejected under 35 U.S.C. 102(b) (pre-AIA ) as being anticipated by Holm et al. (US 2005/0035381) thereafter Holm 381,
With regard to claim 1, Holm 381 discloses (the abstract, Fig 10)   a solid state imaging device comprising: a pixel region that is formed on a light incidence side of a substrate and to which a plurality of pixels that include photoelectric conversion units is arranged; (Fig 10, pixel region with photodiode 389, para [0039], substrate 490, para [0040])
a peripheral circuit unit that is formed in a lower portion in a substrate depth direction of

a light shielding member that is formed between the pixel region and the peripheral circuit unit and that shields incidence of light, emitted from an active element, to the photoelectric conversion units.( shown in Fig 10, interconnect section 480. Para [0040]. [0041]).



    PNG
    media_image2.png
    333
    523
    media_image2.png
    Greyscale

Holm 381 DISCLOSURE.

With regard to claim 5, Holm 381 discloses (the abstract, Fig 10)   a solid state imaging device wherein the light shielding member is formed by a reflection and dispersion member
that reflects and disperses light.(Shown in Fig 10., para [0040])

                                                  
                                        Claim Rejections - 35 USC § 103
 
5. 	The following is a quotation of U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.  	Claims 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holm et al. (US 2005/0035381) thereafter Holm 381 in view of Sato (US 2010/0271535) thereafter Sato 535.
	With regard to claim 9, 10, as set forth in the rejection of claim 5, Holm 381 discloses all the invention wherein the reflection and dispersion member is formed by a wiring of a plurality
of layers,  of the multilayer wiring layer, each of which partially overlaps another.
	Not discloses in Holm 381 are the limitation wherein some of the wirings are dummy wirings 
Sato 535, in the same field of making imaging device with Holm 381, however, discloses a solid state imaging device wherein some of the wirings are dummy wiring.
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Sato 535 into the Holm 381 device and come up with the invention of claims 9, 10. 
The rationale is as the following:


                                    ALLOWABLE SUBJECT MATTER
7. 	 Claims 6, 7, 11 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
With regard to claim 6, 11, Claim 6, 11 are considered allowable since the prior fails to teach the limitation:
--“wherein the light shielding member is formed by a light absorbing member that absorbs light.”—
In combination with all other limitations as recited in claim 6.
With regard to claim 7, Claim 7 is considered allowable since the prior fails to teach the limitation:
--“  wherein the light shielding member is formed by a combination of a reflection and dispersion member that reflects and disperses light, and a light absorbing member that absorbs
light.”--
In combination with all other limitations as recited in claim 7.\
8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

10.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) in Application 13/227,851 which papers have been placed of record in the file.



                                                     CONCLUSION
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790. The examiner can normally be reached on 9.30 AM to 630 AM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                                                            /THINH T NGUYEN/                                                            Primary Examiner, Art Unit 2897